192 Ga. App. 674 (1989)
385 S.E.2d 793
GREENWAY
v.
SOUTHERN GENERAL INSURANCE COMPANY.
A89A0995.
Court of Appeals of Georgia.
Decided September 5, 1989.
J. Calloway Holmes, Jr., for appellant.
Freeman & Hawkins, Michael J. Goldman, N. Jackson Harris, for appellee.
POPE, Judge.
Appellant Greenway was involved in an accident while driving a Chevrolet Suburban vehicle provided to him by his employer. At issue in this appeal is whether the insurance policy issued by appellee Southern General Insurance Company (Southern General) to Greenway's wife, in which Greenway is an insured person, provides coverage in this situation. The trial court held that no coverage existed and *675 granted summary judgment to Southern General in this declaratory judgment action. Held:
We affirm. The policy in question was issued to Greenway's wife for her 1978 Chrysler. By definition in the policy, Greenway was an insured. However, the policy, in a section captioned "Use of Other Automobiles," specifically excluded from coverage "any automobile owned by or furnished for regular use to either the named insured or a member of the same household ...."
The undisputed facts show that Greenway was furnished a vehicle on a regular basis by his employer. The fact that the vehicle normally used by Greenway, a 1983 Ford truck, was in the shop and he had been driving the Suburban only a short time does not remove this situation from the rule set out in Mattox v. Cotton States Mut. Ins. Co., 156 Ga. App. 655 (275 SE2d 667) (1980). We agree with the trial court that Mattox is controlling and summary judgment to Southern General was appropriate.
Judgment affirmed. Banke, P. J., and Sognier, J., concur.